DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to the amendment filed 2/26/2021.  Claims 1-9 and 11-20 are pending and are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7, 9, 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al.. (US 2018/0018920).
Regarding claim 1, Kim et al.’s figure 8 shows a shift register unit comprising an input sub circuit (210), input terminal for receiving input signal (CR1), a pull up node (Q); a first output sub circuit (T1), a first clock signal terminal (CK1), a first output terminal 

Regarding claim 2, Kim et al.’s figure 8 shows a first reset circuit (T6), a first reset signal (CR3), a reset voltage terminal (Vss2).

Regarding claim 3, Kim et al.’s figure 8 shows a second reset circuit (T7), a second reset signal (gate terminal of the transistor T7 receives reset signal at the node N), a reset voltage terminal (Vss).

Regarding claim 4, Kim et al.’s figure 8 shows a third reset circuit (T5), a third reset signal (CR3) and a reset voltage terminal (Vss).

Regarding claim 5, Kim et al.’s figure 8 shows the input sub circuit comprising an input transistor (T3).


Regarding claim 7, Kim et al.’s figure 8 shows the second output sub circuit comprising a second output transistor (T2).

Regarding claim 9, Kim et al.’s figure 8 shows a first reset circuit (T6), a first reset signal (CR3), a reset voltage terminal (Vss); and/or a second reset circuit (T7), a second reset signal (the signal at node N), a reset voltage terminal (Vss); and/or a third reset circuit (T5), a third reset signal (CR3) and a reset voltage terminal (Vss).

Regarding claim 11, the first reset signal and the third reset signal are the same reset signal (CR3).

Regarding claim 12, the recited method steps are seen in figure 8 of Kim et al. reference.

Regarding claim 13, Kim et al.’s voltage at node N is at logic high in a third period, the transistor (T7) turns on, the first output signal (Gi) is reset.

Regarding claim 14, Kim et al.’s first and third reset signal (CR3) is at logic high in a fourth period,  the transistors (T6 and T5) turn on, the pull up node (Q) and the second output signal (Gi+1) are reset.


Regarding claims 16 and 19-20, the shift register circuits of Kim et al.’s figure 10 are capable of connected in series to form a gate driving where an input terminal of a N-th stage of shift register unit is connected to a second output terminal of a (N-1)th stage of  shift register unit, a first clock signal terminal (CK1) and a second clock signal terminal (CK2) of the Nth stage are connected to a first clock signal and a second clock signal (CK1, CK2), respectively, a first reset signal terminal and a third reset signal terminal of the Nth stage of shift register unit are connected to a second output terminal of a (N+1)th stage  (CR5), and a second reset signal terminal of the Nth stage of shift register unit is connected to a first output terminal (CR4).


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2011/0058642).
Regarding claim 1, Tsai et al.’s figure 5 shows a shift register unit comprising an input sub circuit (231), input terminal for receiving input signal (SGn-1), a pull up node (VQn); a first output sub circuit (221), a first clock signal terminal (HC1), a first output terminal (SGn); a second output sub circuit (226), a second clock signal terminal (HC2), a second output terminal (SGn+1); a storage sub circuit (236), a first noise reduction (240, 251, 

Regarding claim 2, Tsai et al.’s figure 5 shows a first reset circuit (281), a first reset signal (SGn+3), a reset voltage terminal (Vss).

Regarding claim 3, Tsai et al.’s figure 5 shows a second reset circuit (272), a second reset signal (SC2), a reset voltage terminal (Vss).

Regarding claim 4, Tsai et al.’s figure 5 shows a third reset circuit (283), a third reset signal (SGn+3) and a reset voltage terminal (Vss).

Regarding claim 5, Tsai et al.’s figure 5 shows the input sub circuit comprising an input transistor (231).
Regarding claim 6, Tsai et al.’s figure 5 shows the first output sub circuit comprising a first output transistor (221).

Regarding claim 7, Tsai et al.’s figure 5 shows the second output sub circuit comprising a second output transistor (226).



Regarding claim 9, Tsai et al.’s figure 5 shows a first reset circuit (281), a first reset signal (SGn+3), a reset voltage terminal (Vss); and/or a second reset circuit (271), a second reset signal (SC2), a reset voltage terminal (Vss); and/or a third reset circuit (283), a third reset signal (SGn+3) and a reset voltage terminal (Vss).

Regarding claim 11, the first reset signal and the third reset signal are the same reset signal (SGn+3).

Regarding claim 12, the recited method steps are seen in figure 5 of Tsai et al. reference.

Regarding claim 13, Tsai et al.’s voltage at node SC2 is at logic high in a third period, the transistor (272) turns on, the first output signal (SGn) is reset.

Regarding claim 14, Tsai et al.’s first and third reset signal (SGn+1) is at logic high in a fourth period,  the transistors (281, 283) turn on, the pull up node (VQn) and the second output signal (SGn+1) are reset.
Regarding claim 15, the first reset signal and the third reset signal are the same reset signal (SGn+3).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as unpatentable over Kim et al. (US 2018/0018920) in view of Yamamoto et al. (USP 10,276,122).

Yamamoto et al.’s figure 3 shows a shift register with the storage sub circuit can be either a parasitic capacitor or a capacitor (column 11, lines 5-18), the circuit operation remains unchanged.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Kim et al.’s gate to source parasitic capacitor replaced with a capacitor because they are functionally equivalent and a substitution of one for the other will not alter the circuit operation as taught by Yamamoto et al. reference.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as unpatentable over Kim et al. (US 2018/0018920) in view of Zhang et al. (USP 8,766,958).
Regarding claim 17 and 18, Kim et al. reference shows a shift register comprising all the aspects of the present invention as noted above except for third and fourth clock signals as called for in claims 17-18.
Zhang et al. reference shows shift register circuits connected together forming a gate driving circuit.  The gate driving circuit can be formed with two clock signals or multiple of clock signal.  The expansion to a multiple of clock signals would reduce the power consumption of the gate driving circuit (see column 15, lines 33-50).  Therefore, it would have obvious to person skilled in the art at the time the invention was made to have Kim et al.’s gate driving circuit expanded to have third and fourth clock signals for the purpose of reducing power consumption as being taught by Zhang et al. reference.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as unpatentable over Tsai et al. (US 2011/0058642) in view of Zhang et al. (USP 8,766,958).
Regarding claim 17 and 18, Tsai et al. reference shows a shift register comprising all the aspects of the present invention as noted above except for third and fourth clock signals as called for in claims 17-18.
Zhang et al. reference shows shift register circuits connected together forming a gate driving circuit.  The gate driving circuit can be formed with two clock signals or multiple of clock signal.  The expansion to a multiple of clock signals would reduce the power consumption of the gate driving circuit (see column 15, lines 33-50).  Therefore, it would have obvious to person skilled in the art at the time the invention was made to have Tsai et al.’s gate driving circuit expanded to have third and fourth clock signals for the purpose of reducing power consumption as being taught by Zhang et al. reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/4/2021